COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
CHRISTIAN URIEL HERNANDEZ,
 
                           
  Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00247-CR
 
Appeal from the
 
112th
  District Court
 
of Pecos
  County, Texas
 
(TC# P-3071-112-CR)
 



 
MEMORANDUM
OPINION
 
Pending before the
Court is the Appellant’s motion to dismiss this appeal pursuant to Tex.R.App.P. 42.2(a).  Finding that the Appellant has complied with
the requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.
 
                                                                        GUADALUPE
RIVERA, Justice
November 28, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.
 
(Do Not Publish)